           Case 2:20-cv-00383-RAJ Document 24 Filed 02/11/21 Page 1 of 3




                                                               The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     JENNIFER DOLD, personal representative of         NO. 2:20-cv-00383-RAJ
 9   the estate of Alexander Dold; and KATHY
     DUNCAN, mother of Alexander Dold,                 DEFENDANTS’ JOINT MOTION FOR
10                                                     WITHDRAWAL AND
                              Plaintiffs,              SUBSTITUTION OF COUNSEL FOR
11          vs.                                        DEFENDANTS SNOHOMISH
                                                       COUNTY AND BRYSON McGEE
12   SNOHOMISH COUNTY, a political
     subdivision of the State of Washington;           NOTE ON MOTION CALENDAR:
13   BRYSON McGEE; and CODY McCOY,                     February 26, 2021

14                            Defendants.

15
            The Snohomish County Prosecuting Attorney’s Office respectfully requests to
16
     withdraw from the representation of both Defendant Snohomish County and Defendant
17

18
     Bryson McGee in this matter due to the development of a potential conflict of interest

19   between the County and Defendant McGee, pursuant to LCR 83.2(b).

20          The County respectfully requests the Court permit Ted Buck of Frey Buck P.S. to
21
     appear and substitute in as counsel for Defendant Snohomish County. Shannon Ragonesi of
22
     Keating Bucklin & McCormack, Inc. P.S., who currently represents Defendant Cody McCoy
23
     in this case, respectfully requests to substitute in as counsel for Defendant Bryson McGee.
24
     Both Defendant McCoy and Defendant McGee have consented to the joint representation by
25

26
     DEFENDANTS’ JOINT MOTION FOR WITHDRAWAL AND                               Snohomish County
     SUBSTITUTION OF COUNSEL FOR DEFENDANTS SNOHOMISH COUNTY          Prosecuting Attorney – Civil Division
     AND BRYSON McGEE - 1                                            Robert Drewel Bldg., 7th Floor, M/S 504
                                                                              3000 Rockefeller Ave
     (C20-383-RAJ)                                                      Everett, Washington 98201-4060
                                                                       (425)388-6330 Fax: (425)388-6333
           Case 2:20-cv-00383-RAJ Document 24 Filed 02/11/21 Page 2 of 3




     Ms. Ragonesi and have signed a written consent letter, which will be made available to the
 1

 2
     Court to review in camera upon the Court’s request.

 3          The undersigned counsel for Snohomish County certifies that he discussed this

 4   motion with counsel for Plaintiffs by telephone. Counsel for Plaintiffs indicated he does not
 5
     oppose the withdrawal of the Prosecuting Attorney’s Office from the representation of both
 6
     Snohomish County and Bryson McGee or the substitution of Ted Buck as counsel for
 7
     Defendant Snohomish County, but he does object to the substitution of Ms. Ragonesi as
 8
     counsel for Defendant McGee. Lacking agreement on the substitution, counsel for the County
 9

10   and substituting counsel for Defendant McGee bring this motion. Counsel further certifies

11   that this motion is also being served on Defendants Snohomish County and Bryson McGee.

12
            RESPECTFULLY SUBMITTED this 11th day of February, 2021.
13

14                                        ADAM CORNELL
                                          Snohomish County Prosecuting Attorney
15
                                      By: s/ Geoffrey A. Enns
16                                       GEOFFREY A. ENNS, WSBA #40682
                                         Deputy Prosecuting Attorney
17
                                         Attorney for Defendants Snohomish
18                                       County and Bryson McGee
                                         3000 Rockefeller Ave., M/S 504
19                                       Everett, WA 98201
                                         Geoffrey.Enns@co.snohomish.wa.us
20

21
                                          KEATING BUCKLIN & McCORMACK, INC., P.S.
22
                                      By: s/ Shannon Ragonesi
23                                       SHANNON RAGONESI, WSBA #31951
                                         Attorney for Defendant Cody McCoy
24
                                         801 Second Ave., Suite 1210
25                                       Seattle, WA 98104
                                         sragonesi@kbmlawyers.com
26
     DEFENDANTS’ JOINT MOTION FOR WITHDRAWAL AND                                Snohomish County
     SUBSTITUTION OF COUNSEL FOR DEFENDANTS SNOHOMISH COUNTY           Prosecuting Attorney – Civil Division
     AND BRYSON McGEE - 2                                             Robert Drewel Bldg., 7th Floor, M/S 504
                                                                               3000 Rockefeller Ave
     (C20-383-RAJ)                                                       Everett, Washington 98201-4060
                                                                        (425)388-6330 Fax: (425)388-6333
           Case 2:20-cv-00383-RAJ Document 24 Filed 02/11/21 Page 3 of 3




                                 DECLARATION OF SERVICE
 1

 2
            I declare that I am an employee of the Civil Division of the Snohomish County

 3   Prosecuting Attorney, and that on this day, I caused to be delivered foregoing document(s)

 4   on the following parties by the methods indicated:
 5
            James E. Lobsenz                                   Electronic Filing (CM/ECF)
 6
            Carney Badley Spellman, P.S.                       E-Mailed:
            701 Fifth Avenue, Suite 3600                       Facsimile:
 7          Seattle, WA 98104-7010                             U.S. Mail, 1st Class
            lobsenz@carneylaw.com                              Hand Delivery
 8
            Attorney for Plaintiffs Jennifer Dold, P.R.        Messenger Service
 9
            for the Estate of Alexander Dold; and
            Kathy Duncan
10

11
            Shannon M. Ragonesi                                Electronic Filing (CM/ECF)
12
            Keating Buckling McCormack, Inc., P.S.             E-Mailed:
            801 Second Avenue, Suite 1210                      Facsimile:
13          Seattle, WA 98104                                  U.S. Mail, 1st Class
            Attorney for Defendant Cody McCoy                  Hand Delivery
14                                                             Messenger Service
15
            I certify under penalty of perjury under the laws of the state of Washington that the
16

17
     foregoing information is true and correct.

18          DATED this 11th day of February, 2021.

19
                                                  Cindy Ryden, Legal Assistant
20

21

22

23

24

25

26
     DEFENDANTS’ JOINT MOTION FOR WITHDRAWAL AND                               Snohomish County
     SUBSTITUTION OF COUNSEL FOR DEFENDANTS SNOHOMISH COUNTY          Prosecuting Attorney – Civil Division
     AND BRYSON McGEE - 3                                            Robert Drewel Bldg., 7th Floor, M/S 504
                                                                              3000 Rockefeller Ave
     (C20-383-RAJ)                                                      Everett, Washington 98201-4060
                                                                       (425)388-6330 Fax: (425)388-6333
